DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-10 are allowable. The restriction requirement mailed on 10/15/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8 and 10, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Response to Arguments
Applicant’s arguments, see the remarks, filed on 05/31/2022, with respect to claims 1 and 8 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Brown (Reg. No. 44,450) on 06/03/2022.

The application has been amended as follows: 

8. (method for a solid-state imaging device, including:
a plurality of photoelectric conversion elements disposed in a matrix shape; and 
a plurality of pixel groups, 
wherein each photoelectric conversion element included in the plurality of photoelectric conversion elements belongs to any one pixel group included in the plurality of pixel groups,
each pixel group included in the plurality of pixel groups includes at least three 6Application No.: 17/086,880Docket No.: P201026US00 photoelectric conversion elements included in the plurality of photoelectric conversion elements, 
the at least three photoelectric conversion elements include at least two first photoelectric conversion elements configured to generate first electric charge and at least one second photoelectric conversion element configured to generate second electric charge, 
the at least three photoelectric conversion elements are disposed in at least two rows and at least two columns, 
each pixel group included in the plurality of pixel groups includes: 
a first floating diffusion; and 
a second floating diffusion, 
said method comprising the steps of: 
generating the first electric charge by the first photoelectric conversion elements in an exposure period, 
transferring the first electric charge to the first floating diffusion at a first timing,
generating at least two pieces of the first electric charge by the at least two first photoelectric conversion elements are added in the first floating diffusion and held in the first floating diffusion, 
generating the second electric charge by the second photoelectric conversion element in the exposure period, 
transferring the second electric charge to the second floating diffusion at a second timing the same as the first timing and is held in the second floating diffusion, 
outputting a first pixel signal that is based on the first electric charge held in the first floating diffusion to a first signal line, and 7Application No.: 17/086,880Docket No.: P201026US00 
outputting a second pixel signal that is based on the second electric charge held in the second floating diffusion to a second signal line different from the first signal line.

10. (
a signal processing circuit configured to combine a first image signal that is based on the first pixel signal and a second image signal that is based on the second pixel signal.

Allowable Subject Matter
Claims 1-10 are allowed.

Since the Applicant’s arguments of record filed on 05/31/2022 are persuasive regarding the currently claimed subject matter which is/are not taught nor suggested by the prior art of record, either alone or in combination, the reasons for allowance have been fully addressed and complied according to MPEP 1302.14(I).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697                   

/LIN YE/Supervisory Patent Examiner, Art Unit 2697